DETAILED ACTION
Examiner’s Note
The following office action is a corrected notice of allowance that is identical to the notice of allowance mailed 11/16/2021 with the exception of replacing the mistyped word “output” to the correct word “outlet” in clause 4 of claim 1. See the attached interview summary for more information. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner.  

Drawings
The drawing objection from the previous office action is withdrawn in view of the amended drawings which render the objections moot. The drawings submitted on 10/19/2021 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit for measurement data processing and transmission”, in claim 1, and “a second unit for measurement data processing and transmission”, in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “unit” for measurement data processing and transmission is therefore interpreted as a microcontroller or equivalents thereof, including electrochemical hardware and software including potentiostats, galvanostats, impedance analyzers, or equivalents thereof that would be well-known to one skilled in the art of electrochemical analysis [see Paras. 0005-0008 of the filed specification]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brandon V Zuniga on 10/29/2021 and Tony Watkins (assistant to Brandon V Zuniga) on 11/23/2021. 

The application has been amended as follows: 
1. (Currently Amended) A chemical control system for a power plant, comprising: 
at least one flow-type sensor for coolant electrochemical indication, a unit for measurement data processing and transmission, a central computer (CPC), an actuator for injection of hydrogen and chemical reagents, a sampling tube, a first heat exchanger, a first throttling device, and a coolant supply circuit;
the at least one flow-type sensor electrically connected to the unit for measurement data processing and transmission with output of the unit being connected to the central computer, the central computer configured to control the actuator for injection of hydrogen and chemical reagents;
[[the]]a hydraulic inlet of the at least one flow-type sensor for coolant electrochemical indication is configured to be connected by the sampling tube to a the power plant;
a hydraulic outlet of the at least one flow-type sensor is hydraulically connected in series to the first heat exchanger and the first throttling device with the coolant supply circuit; and
wherein the sampling tube is configured to pass a coolant sample to the at least one flow-type sensor for coolant electrochemical indication and the a flow of the coolant sample through the first throttling device.

2.-3. (Cancelled)

4. (Previously Presented) The system as defined in claim 1, wherein the at least one flow-type sensor for coolant electrochemical indication is a flow-type sensor of polarization resistance.

5. (Previously Presented) The system as defined in claim 1, wherein the at least one flow-type sensor for coolant electrochemical indication is a flow-type sensor of electrochemical potential.

6. (Currently Amended) The system as defined in claim 1, wherein said system comprises a second heat exchanger, a second throttling device, a second unit for measurement data processing and transmission, and at least one additional sensor selected from the group consisting of: a sensor for dissolved oxygen, a sensor for dissolved hydrogen, a sensor for electrical conductivity, and a pH sensor; the at least one additional sensor installed (i) between the second heat exchanger and the second throttling device or (ii) downstream of the second throttling device; and the second heat exchanger being hydraulically connected to the process circuit, and the at least one additional sensor being electrically connected to the second unit for measurement data 

7. (New) The system as defined in claim 1, wherein the process circuit is a primary process circuit of the power plant.

Examiner note: Please note the addition of a colon in claim 6, line 4 after the words “selected from the group consisting of”. 

Allowable Subject Matter
Claims 1 and 4-7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation wherein the chemical control system comprises “a first heat exchanger, a first throttling device, and a coolant supply circuit”, “a hydraulic outlet of the at least one flow-type sensor is hydraulically connected in series to the first heat exchanger and the first throttling device with the coolant supply circuit”, and wherein “the sampling tube is configured to pass a coolant sample to the at least one flow-type sensor for coolant electrochemical indication and the coolant supply circuit comprises tubes and valves configured to reverse a flow of the coolant sample through the first throttling device”. 
The closest prior art of record is considered to be Sakai et al. (US 5,203,984 A) in view of Kuang et al. (CN 101477843 A, machine translation). 
Sakai discloses a chemical control system for a power plant (system for monitoring plant operation conditions and adding hydrogen/alkali material [abstract; Figs. 3-7 and 16]) that comprises at least one flow-type sensor for coolant electrochemical indication (the ECM sensor 2 includes plural apertures wherein the reactor water is able to permeate (i.e., flow through) the upper portion of the cell vessel wherein the sensor 2 is disposed in sampling tube 4 and draws from the reactor water circulation system “process circuit” [Col. 10:40-62; Col. 16:20-25; Figs. 1 and 16]), a unit for measuring data processing and transmission, a central computer  (ECP sensor 2 is electrically connected to a potentiostat 5 where its output is connected to the computerized arithmetic processing automatic control unit 6 [Col. 1:42-48; Col. 10:40-62; Fig. 1]); an actuator for injection of hydrogen and chemical reagents (the computer control unit 6 controls gas and chemical injector 8 for injection of hydrogen or alkali reagents [Col. 10:40-62; Col. 11:31-40 and 61-68; Figs. 3, 5 and 16]); and a sampling tube (the sensor 2 is disposed in sampling tube 4 and draws from the reactor water circulation system “process circuit” [Col. 10:40-62; Col. 16:20-25; Figs. 1 and 16]).
Sakai is silent on where the sample of fluid goes after is passes through the sampling tube 4 and thus fails to expressly disclose wherein the system includes a first heat exchanger, a first throttling device, and a coolant supply circuit”, and thus also fails to teach wherein “a hydraulic outlet of the at least one flow-type sensor is hydraulically connected in series to the first heat exchanger and the first throttling device with the coolant supply circuit” and “wherein the coolant supply circuit comprises tubes and 
Kuang discloses a high-temperature and high-pressure water circulation system for application in a nuclear power high temperature water environment [Para. 0021; Claim 1] wherein the water drawn from the autoclave/reactor 11 flows through a conductivity sensor and oxygen sensor (i.e., electrochemical sensors) wherein the sensor outlets are hydraulically connected to a heat exchanger 13 and a manual regulating valve MV5 and/or MV1 “throttling device” [Paras. 0010-0011, 0021; Fig. 1]). Kuang further teaches that the heat exchanger allows for the cooling of the water from the reactor/autoclave and wherein the manual regulating valve(s) can be opened to allow for supplementary water to be added to the system or for circulating the water until the water chemistry parameters of the water reach a standard level before adding back into the reactor [Paras. 0021, 0037, 0039]. However, Kuang fails to teach a “coolant supply circuit” wherein “a hydraulic outlet of the at least one flow-type sensor is hydraulically connected in series to the first heat exchanger and the first throttling device with the coolant supply circuit”. As outlined in the prior grounds of rejection, Kuang does teach wherein the water can be recirculated back to the reactor 11 [Para. 0021]. However, Kuang teaches wherein there are various check valves (CV1-CV6). One skilled in the art would understand that check valves are located in circulation loops to prevent the backflow of solution. Check valves are commonly referred to as “non-return valves” or “one-way valves” and ensure that fluid flow occurs in only one direction. Kuang therefore teaches away from a coolant system that includes tubes and valves that are configured to reverse the flow of the coolant sample through the first 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 4-7 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grantz (US 4,138,320 A) disclose a fluidic control system that senses abnormal coolant flow, such as wherein coolant flow reverses, wherein the system stops the reverse coolant flow. Rayes et al. (US 2013/0182808 A1) disclose Johnson et al. (US 3,956,063 A) disclose the use of check valves to prevent reverse coolant flow in the coolant flow loop.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA L ALLEN/Examiner, Art Unit 1795